Exhibit 10.1

FIRST AMENDMENT OF LEASE

THIS FIRST AMENDMENT OF LEASE, is made and entered into as of May 17, 2005 by
and among (i) each of the parties identified on the signature page hereof as
landlord (collectively, “Landlord”), and (ii) FIVE STAR QUALITY CARE TRUST, a
Maryland business trust, as tenant (“Tenant”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004 (the “Amended Lease”), Landlord leases
to Tenant and Tenant leases from Landlord certain premises at various locations,
including those premises as more particularly described on Exhibit A attached
hereto (the “Farmington Premises”); and

WHEREAS, Landlord and Tenant now wish to terminate the Amended Lease with
respect to the Farmington Premises and to amend the Amended Lease, subject to
and upon the terms and conditions hereinafter provided;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.   Tenant represents and warrants that Tenant has not assigned the Amended
Lease with respect to the Farmington Premises or sublet all or any portion of
the Farmington Premises or otherwise granted the right to occupy all or any
portion of the Farmington Premises to any person or entity, other than pursuant
to that certain Sublease Agreement dated as of December 31, 2001, by and between
Tenant and Five Star Quality Care-MI, LLC (“Subtenant”), as amended by that
certain Letter Agreement dated as of March 1, 2004, by and between Tenant and
Certain Affiliates of Five Star Quality Care, Inc., including Subtenant, which
Sublease Agreement is being terminated with respect to the Farmington Premises
by that certain Amended and Restated Sublease Agreement of even date herewith,
by and between Tenant and Subtenant.

2.   Effective as of the date hereof, the Amended Lease is terminated with
respect to the Farmington Premises and no party shall have any further rights or
liabilities thereunder with respect to the Farmington Premises, except those
rights and liabilities which by their terms survive termination of the Amended
Lease.

 

 

 


--------------------------------------------------------------------------------



 

 

3.              The definition of “Minimum Rent” set forth in Section 1.69 of
the Amended Lease is hereby amended by deleting the existing definition and
inserting the following in place thereof:

“Minimum Rent” shall mean Twenty-Three Million, Sign Hundred Ninety-Eight
Thousand, Two Hundred Fifty-One Dollars ($24,043,548.00) per annum.

4.              Exhibit A-30 of the Amended Lease is hereby amended by deleting
it in its entirety and inserting “[INTENTIONALLY DELETED]” in its place.

5.              As partially terminated and amended hereby, the Amended Lease is
hereby ratified and confirmed.

[SIGNATURE PAGES FOLLOW]



 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Partial Termination and
Amendment of Lease to be duly executed, as a sealed instrument, as of the date
first set forth above.

LANDLORD:

ELLICOTT CITY LAND I LLC, ELLICOTT CITY LAND II LLC, HRES2 PROPERTIES TRUST, SNH
CHS PROPERTIES TRUST, SPTIHS PROPERTIES TRUST, SPT-MICHIGAN TRUST, SPTMNR
PROPERTIES TRUST, SNH/LTA PROPERTIES TRUST, and SNH/LTA PROPERTIES GA LLC

By: /s/ John R. Hoadley

John R. Hoadley

Treasurer of each of the foregoing entities

TENANT:

FIVE STAR QUALITY CARE TRUST

By: /s/ Bruce J. Mackey Jr.

Bruce J. Mackey Jr.

Treasurer, Chief Financial Officer and Assistant Secretary

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

The Farmington Premises

 

[The following exhibit has been omitted and will be supplementally
furnished to the Securities and Exchange Commission upon request.]

 

 

 

 

 